IN THE COURT OF CRIMINAL APPEALS

OF TEXAS



NO. WR-67,174-03


PATRICK CLIFF HILMERS, JR., Relator

v.

VICTORIA DISTRICT CLERK, Respondent




ON APPLICATION FOR A WRIT OF MANDAMUS
CAUSE NO. 01-1-18,599A AND 01-1-18600A IN THE 377th JUDICIAL DISTRICT
COURT FROM VICTORIA COUNTY


 Per curiam.

O R D E R



	Relator has filed a motion for leave to file a writ of mandamus pursuant to the original
jurisdiction of this Court.  In it, he contends that he filed two applications for writs of habeas corpus
in the 377th Judicial District Court of Victoria County, that those applications have been forwarded
to and received by this Court, but that the District Clerk of Victoria County has not provided him
with copies of any answers, motions or pleadings filed by the State, or orders entered by the trial
court relating to those writs.  Tex. Code Crim. Proc. art.11.07 §7. (1)
	In these circumstances, additional facts are needed.  The respondent, the District Clerk of 
Victoria County, is ordered to provide written proof that copies of any such documents have been
sent to Relator.  This application for leave to file a writ of mandamus shall be held in abeyance until
the respondent has submitted the appropriate response.  Such response shall be submitted within 30
days of the date of this order.


Filed: April 25, 2007
Do not publish	
1. 	Article 11.07, §7 states:

		When the attorney for the state files an answer, motion, or other pleading relating
to an application for a writ of habeas corpus or the court issues an order relating to an
application for a writ of habeas corpus, the clerk of the court shall mail or deliver to the
applicant a copy of the answer, motion, pleading, or order.